
	
		V
		112th CONGRESS
		2d Session
		H. R. 5324
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To liquidate or reliquidate certain entries of digital
		  still image video cameras.
	
	
		1.Liquidation or reliquidation
			 of certain entries of digital still image video cameras
			(a)In
			 generalNotwithstanding
			 sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any
			 other provision of law, if a request described in subsection (b) is filed with
			 U.S. Customs and Border Protection, U.S. Customs and Border Protection
			 shall—
				(1)liquidate or
			 reliquidate entries described in subsection (d) containing any merchandise that
			 at the time of the original liquidation had been classified under subheading
			 8525.80.50 of the Harmonized Tariff Schedule of the United States at the rate
			 of duty that would have applied to such merchandise if the merchandise had been
			 classified under subheading 8525.80.40 of the Harmonized Tariff Schedule of the
			 United States; and
				(2)refund any amounts
			 pursuant to such liquidation or reliquidation, plus any accrued interest from
			 the date of entry.
				(b)RequestsAny importer seeking a liquidation or
			 reliquidation pursuant to subsection (a) shall file a proper request with U.S.
			 Customs and Border Protection before the 90th day after the date of the
			 enactment of this Act that contains sufficient information to enable U.S.
			 Customs and Border Protection—
				(1)to locate the
			 entry; or
				(2)to reconstruct the
			 entry if it cannot be located.
				(c)Payment of
			 amounts owedAny amounts owed
			 by the United States pursuant to the liquidation or reliquidation of an entry
			 under subsection (a) shall be paid not later than 180 days after the date of
			 such liquidation or reliquidation.
			(d)EntriesThe entries referred to in subsection (a)
			 are the following:
				
					
						
							Entry NumberEntry Date
							
						
						
							AJR-3162606-003/22/2007
							
							AJR-3162671-403/25/2007
							
							AJR-3162710-003/25/2007
							
							AJR-3162736-503/25/2007
							
							AJR-3162737-303/26/2007
							
							AJR-3163482-5 04/10/2007
							
							AJR-3163639-004/13/2007
							
							AJR-3163632-504/14/2007
							
							AJR-3163518-604/16/2007
							
							FY1-2306902-007/30/2007
							
							FY1-2307071-309/28/2007
							
							FY1-2307092-910/02/2007
							
							FY1-2307081-210/05/2007
							
							FY1-0027486-610/06/2007
							
							FY1-2307082-010/08/2007
							
							FY1-2307107-510/14/2007
							
							FY1-0027588-910/15/2007
							
							595-4373770-010/27/2007
							
							FY1-2307176-011/04/2007
							
							FY1-2307207-311/07/2007
							
							595-4375886-211/08/2007
							
							595-4375899-511/09/2007
							
							FY1-2307217-211/09/2007
							
							FY1-2307203-211/11/2007
							
							FY1-2307226-311/12/2007
							
							FY1-2307182-811/14/2007
							
							FY1-2307245-311/25/2007
							
							595-4386455-312/14/2007
							
							FY1-2307341-012/17/2007
							
							FY1-2307363-412/26/2007
							
							FY1-2307364-212/26/2007
							
							FY1-2307382-412/31/2007
							
							FY1-2307384-001/07/2008
							
							FY1-2307398-001/10/2008
							
							FY1-2307414-501/14/2008
							
							FY1-2307419-401/17/2008
							
							FY1-2307440-001/24/2008
							
							FY1-2307447-501/28/2008
							
							FY1-2307448-301/28/2008
							
							FY1-2307455-801/31/2008
							
							FY1-2307458-201/31/2008
							
							FY1-2307516-702/08/2008
							
							FY1-2307467-302/09/2008
							
							595-4410837-202/13/2008
							
							FY1-2307524-102/13/2008
							
							FY1-2307518-302/15/2008
							
							FY1-2307537-302/19/2008
							
							FY1-2307538-102/19/2008
							
							FY1-2307604-103/06/2008
							
							FY1-2307615-703/10/2008
							
							FY1-2307616-503/10/2008
							
							FY1-2307605-803/13/2008
							
							FY1-2307624-903/14/2008
							
							595-4420282-903/15/2008
							
							FY1-2307632-203/17/2008
							
							FY1-2307633-003/17/2008
							
							FY1-2307634-803/17/2008
							
							FY1-2307630-603/19/2008
							
							FY1-2307638-903/19/2008
							
							FY1-2307647-003/20/2008
							
							FY1-2307656-103/24/2008
							
							FY1-2307657-903/24/2008
							
							FY1-2307658-703/24/2008
							
							FY1-2307659-503/24/2008
							
							FY1-2307661-103/24/2008
							
							FY1-2307646-203/27/2008
							
							595-4426631-104/04/2008
							
							FY1-2307683-504/04/2008
							
							AJR-3178363-004/07/2008
							
							FY1-2307707-204/18/2008
							
							FY1-2307717-104/18/2008
							
							FY1-2307718-904/18/2008
							
							FY1-2307724-704/21/2008
							
							FY1-2307725-404/22/2008
							
							FY1-2307730-404/25/2008
							
							FY1-2307731-204/25/2008
							
							FY1-2307732-004/28/2008
							
							FY1-2307736-104/28/2008
							
							FY1-2307737-904/29/2008
							
							FY1-2307738-705/01/2008
							
							FY1-2307745-205/01/2008
							
							AJR-3179504-805/02/2008
							
							595-4439624-105/05/2008
							
							FY1-2307746-005/05/2008
							
							FY1-2307757-705/08/2008
							
							595-4437519-505/14/2008
							
							FY1-2307770-005/18/2008
							
							FY1-2307808-805/23/2008
							
							FY1-2307791-605/25/2008
							
							AJR-3180463-405/26/2008
							
							FY1-2307811-205/27/2008
							
							FY1-2307814-605/27/2008
							
							FY1-2307815-305/27/2008
							
							FY1-2307816-105/27/2008
							
							FY1-2307817-905/27/2008
							
							FY1-2307818-705/27/2008
							
							FY1-2307824-505/29/2008
							
							FY1-2307828-605/29/2008
							
							595-4451086-606/05/2008
							
							FY1-2307849-206/06/2008
							
							FY1-2307857-506/09/2008
							
							FY1-2307879-906/16/2008
							
							FY1-2307880-706/16/2008
							
							FY1-0031235-106/20/2008
							
							FY1-2307894-806/20/2008
							
							FY1-2307897-106/23/2008
							
							FY1-2307898-906/23/2008
							
							FY1-2307899-706/23/2008
							
							FY1-2307902-906/26/2008
							
							FY1-2307911-006/27/2008
							
							510-1274284-007/01/2008
							
							FY1-2307943-307/10/2008
							
							595-4468860-507/18/2008
							
							595-4472973-008/07/2008
							
							595-4472978-908/14/2008
							
							FY1-2308038-108/16/2008
							
							FY1-2308088-608/25/2008
							
							595-4488037-609/04/2008
							
							FY1-2308111-609/11/2008
							
							FY1-0033329-009/28/2008
							
							FY1-0033330-809/28/2008
							
							FY1-2308170-210/02/2008
							
							FY1-2308178-510/14/2008
							
							FY1-2308229-610/16/2008
							
							FY1-2308261-910/23/2008
							
							FY1-2308284-110/27/2008
							
							FY1-2308292-411/03/2008
							
							FY1-0034031-111/04/2008
							
							FY1-2308329-411/10/2008
							
							FY1-0034232-511/13/2008
							
							FY1-0034256-411/14/2008
							
							FY1-2308359-111/21/2008
							
							FY1-0034442-011/24/2008
							
							FY1-2308371-611/24/2008
							
							FY1-0034497-411/26/2008
							
							FY1-0034551-812/01/2008
							
							FY1-0034572-412/01/2008
							
							FY1-0035346-201/19/2009
							
							FY1-0035385-001/28/2009
							
							FY1-0035557-402/07/2009
							
							FY1-0035601-002/08/2009
							
							FY1-0035711-702/09/2009
							
							FY1-0035815-602/13/2009
							
							FY1-0035766-102/18/2009
							
							FY1-0035869-302/19/2009
							
							FY1-0035881-802/20/2009
							
							FY1-0035909-702/23/2009
							
							FY1-0035916-202/23/2009
							
							FY1-0036012-902/25/2009
							
							FY1-0036027-702/26/2009
							
							FY1-0036036-802/26/2009
							
							FY1-0035687-903/01/2009
							
							FY1-0036064-003/02/2009
							
							FY1-0036065-703/02/2009
							
							FY1-0035705-903/08/2009
							
							FY1-0036231-503/12/2009
							
							FY1-0036250-503/13/2009
							
							FY1-0035948-503/15/2009
							
							FY1-0036272-903/16/2009
							
							FY1-2308691-703/16/2009
							
							FY1-0036316-403/17/2009
							
							FY1-2308696-603/17/2009
							
							FY1-0036333-903/18/2009
							
							FY1-0036359-403/19/2009
							
							FY1-0036366-903/20/2009
							
							FY1-0036367-703/20/2009
							
							FY1-0036380-003/21/2009
							
							FY1-0036381-803/21/2009
							
							FY1-0036115-003/22/2009
							
							FY1-0036395-803/23/2009
							
							FY1-0036396-603/23/2009
							
							FY1-0036397-403/23/2009
							
							FY1-0036450-103/25/2009
							
							AJR-7278415-803/30/2009
							
							FY1-0036524-303/30/2009
							
							FY1-0036526-803/30/2009
							
							FY1-0036321-404/04/2009
							
							FY1-0036679-504/10/2009
							
							FY1-2308762-604/10/2009
							
							FY1-2308764-204/10/2009
							
							FY1-0036379-204/11/2009
							
							FY1-0036777-704/13/2009
							
							FY1-2308770-904/13/2009
							
							FY1-2308771-704/13/2009
							
							FY1-0036853-604/15/2009
							
							FY1-2308774-104/15/2009
							
							FY1-0036803-104/17/2009
							
							FY1-0036864-304/20/2009
							
							FY1-0036867-604/20/2009
							
							FY1-2308787-304/20/2009
							
							FY1-2308790-704/20/2009
							
							FY1-2308791-504/20/2009
							
							FY1-0036883-304/21/2009
							
							FY1-2308803-804/23/2009
							
							FY1-0036943-504/24/2009
							
							FY1-0036970-804/24/2009
							
							FY1-2308801-204/24/2009
							
							FY1-2308806-104/24/2009
							
							FY1-2308807-904/25/2009
							
							FY1-0036997-104/27/2009
							
							FY1-0036998-904/27/2009
							
							FY1-2308812-904/27/2009
							
							FY1-2308815-204/27/2009
							
							FY1-2308818-604/27/2009
							
							FY1-0037112-605/01/2009
							
							FY1-0037138-105/01/2009
							
							FY1-2308830-105/01/2009
							
							FY1-2308829-305/02/2009
							
							FY1-0037124-105/04/2009
							
							FY1-2308863-205/09/2009
							
							FY1-2308866-505/11/2009
							
							FY1-0037292-605/13/2009
							
							FY1-0037308-005/14/2009
							
							FY1-2308883-005/14/2009
							
							FY1-2308886-305/15/2009
							
							FY1-0037359-305/18/2009
							
							FY1-2308901-005/18/2009
							
							FY1-2308903-605/18/2009
							
							FY1-2308905-105/18/2009
							
							FY1-2308895-405/20/2009
							
							FY1-2308918-405/20/2009
							
							FY1-0037399-905/21/2009
							
							FY1-0037449-205/21/2009
							
							FY1-0037451-805/22/2009
							
							FY1-0037469-005/22/2009
							
							FY1-2308923-405/22/2009
							
							FY1-2308929-105/23/2009
							
							FY1-0037493-005/26/2009
							
							FY1-0037537-405/26/2009
							
							FY1-0037538-205/26/2009
							
							FY1-0037541-605/26/2009
							
							FY1-2308926-705/26/2009
							
							FY1-2308940-805/26/2009
							
							FY1-2308944-005/26/2009
							
							FY1-0037543-205/27/2009
							
							FY1-0037544-005/27/2009
							
							FY1-2308937-405/27/2009
							
							FY1-2308938-205/27/2009
							
							FY1-2308948-105/27/2009
							
							FY1-0037569-705/28/2009
							
							FY1-0037570-505/28/2009
							
							FY1-0037571-305/28/2009
							
							FY1-2308947-305/28/2009
							
							FY1-0037596-005/29/2009
							
							FY1-0037597-805/29/2009
							
							FY1-2308957-205/29/2009
							
							FY1-2308965-505/30/2009
							
							FY1-0037604-206/01/2009
							
							FY1-0037605-906/01/2009
							
							FY1-0037629-906/01/2009
							
							FY1-0037631-506/01/2009
							
							FY1-0037643-006/01/2009
							
							FY1-2308970-506/01/2009
							
							FY1-2308971-306/01/2009
							
							FY1-2308973-906/01/2009
							
							FY1-0037632-306/02/2009
							
							FY1-2308977-006/03/2009
							
							FY1-0037668-706/04/2009
							
							FY1-0037727-106/04/2009
							
							FY1-2308987-906/06/2009
							
							FY1-0037736-206/08/2009
							
							FY1-0037773-506/08/2009
							
							FY1-0037774-306/08/2009
							
							FY1-2308993-706/08/2009
							
							FY1-0037831-106/10/2009
							
							FY1-2309000-006/10/2009
							
							FY1-0037860-006/12/2009
							
							FY1-2309004-206/12/2009
							
							FY1-2309006-706/13/2009
							
							FY1-0037866-706/15/2009
							
							FY1-0037890-706/15/2009
							
							FY1-0037891-506/15/2009
							
							FY1-0037917-806/15/2009
							
							FY1-2309008-306/15/2009
							
							FY1-2309009-106/15/2009
							
							FY1-0037964-006/17/2009
							
							FY1-0037997-006/19/2009
							
							FY1-2309019-006/19/2009
							
							FY1-2309027-306/19/2009
							
							FY1-2309028-106/19/2009
							
							FY1-0038033-306/22/2009
							
							FY1-0038046-506/22/2009
							
							FY1-0038047-306/22/2009
							
							FY1-2309040-606/23/2009
							
							FY1-0038122-406/25/2009
							
							FY1-0038148-906/25/2009
							
							FY1-0038209-906/29/2009
							
							FY1-0038210-706/29/2009
							
							FY1-2309061-206/29/2009
							
							FY1-2309062-006/29/2009
							
							FY1-0038298-207/06/2009
							
							FY1-0038363-407/08/2009
							
							FY1-0038390-707/10/2009
							
							FY1-0038391-507/10/2009
							
							FY1-2309080-207/10/2009
							
							FY1-0038445-907/13/2009
							
							FY1-0038457-407/13/2009
							
							FY1-0038479-807/13/2009
							
							FY1-2309091-907/13/2009
							
							FY1-0038511-807/16/2009
							
							FY1-0038548-007/16/2009
							
							FY1-0038564-707/16/2009
							
							FY1-0038549-807/20/2009
							
							FY1-0038594-407/20/2009
							
							FY1-0038595-107/20/2009
							
							FY1-2309113-107/20/2009
							
							FY1-0038660-307/22/2009
							
							FY1-2309120-607/23/2009
							
							FY1-0038749-407/27/2009
							
							FY1-2309137-007/27/2009
							
							FY1-2309138-807/27/2009
							
							FY1-2309143-807/30/2009
							
							FY1-0039082-909/04/2009
							
							FY1-0041364-712/08/2009
							
							FY1-0041365-412/08/2009.
							
						
					
				
			
